Citation Nr: 1612743	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left Achilles tendon/ankle/heel disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The appellant served from April 1982 to January 1983.  The appellant also had additional service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in part, denied service connection for a left Achilles tendon/ankle/heel disability.  Jurisdiction of this matter has been transferred to the RO in Baltimore, Maryland.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the appellant's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a left Achilles tendon/ankle/heel disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The appellant contends that she initially injured her left heel while in Basic Training at Fort Jackson.  She noted that while a June 1982 service treatment record indicated that she injured her right heel, the treating physician erred as she in fact injured her left heel.  Notably, a June 1982 service treatment record does reflect injury the right heel for which she was prescribed an ankle brace.

The Board also notes a January 1992 service treatment note from the appellant's subsequent Reserve period noted that the appellant was status post fracture of a left foot.  A March 2002 service treatment note from the appellant's Reserve period also noted that the appellant fractured her left foot when she fell in 1990.  A May 2003 private treatment report noted that the appellant had left Achilles tendonitis and left ankle pronation with an onset of January 1, 2003.

The record also reflects that the Appellant has yet to undergo a VA examination for her claimed left Achilles tendon/ankle/heel disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the appellant's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a left Achilles tendon/ankle/heel disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After this development is accomplished, the appellant should then be scheduled for a VA medical examination for her left Achilles tendon/ankle/heel disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Appellant and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the appellant's left Achilles tendon/ankle/heel disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the appellant's left achilles tendon/ankle/heel disability had its onset in or is otherwise related to the June 1982 injury described by the Veteran. 

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Appellant should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Appellants' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




